BACA, Justice (dissenting). Being unable to agree with the majority opinion, I respectfully dissent. The majority holds that Otero was fired from his position not because of misrepresentations made on his employment application but because of the inability of Pacheco Trucking to obtain insurance because of his driving record. The majority holds that this did not constitute misconduct connected with his work. NMSA 1978, § 51-1-7(B) (Repl.Pamp.1987). In my view the reasons for firing Otero were his misrepresentations on the written application and his further misrepresentations made to oral inquiries concerning his driving record. The fact of Otero’s misconduct, i.e. his errant driving, which occurred prior to his employment is not the reason for his discharge. The employment questionnaire is an extremely short document which barely elicits the name, addresses, and telephone numbers of the applicant and then highlights one question which is of paramount importance to one in the trucking business, to wit: What is your driving record? When this question was left blank, the person taking' the application followed up with an oral inquiry about Otero’s driving record; Otero misrepresented his record as being clean. For off duty misconduct to justify denial of unemployment compensation benefits, the employer must show the employee’s conduct: 1) had some nexus with the employee’s work; 2) resulted in some harm to the employer’s interests; and 3) was in fact conduct which was (a) violative of some code of behavior contracted for between the employer and the employee, and (b) done with the intent or knowledge that the employer’s interests would suffer. Nelson v. Dep’t of Employment Security, 98 Wash.2d 370, 655 P.2d 242 (1982). One can hardly imagine conduct that falls more closely within the perimeters outlined by Nelson. Nothing could be more critical to the owner and operator of a trucking enterprise than the safe driving record and the insurability of those persons driving for him. The fact that Pacheco would have kept Otero on and that he proved to be a good employee “always on time, did a good job” only serves to emphasize the importance of the information attempted to be elicited and misrepresented by Pacheco. Otero was actually aware of his driving record and knew of its effects on his personal insurability. In his attempt to secure personal car insurance his driving record became a factor in its refusal. To suggest he was let go because he was uninsurable is to ignore the fact that but for his misrepresentations on the applications he never would have been hired and in a position to be terminated when this fact with all its economic repercussions came to light. Mr. Otero notes that with knowledge of Mr. Pacheco’s brother’s driving record he was hired and like Otero was only released after his insurability became a question. Mr. Otero, unlike a brother, had the true facts of his record been known would not have gotten in the door at this trucking company. One can advertise in the paper and unearth scores of truck drivers, but brothers and other relatives are always with us and may not serve as the basis for sound business decisions. Mr. Otero having been dismissed because of misrepresentations on the application constituting misconduct on the job, I would affirm the district court. WILSON, J., concurs.